DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, 15, and 16 are objected to because of the following informalities:
In Reference to Claim 1
In lines 17 – 18, the phrase “each lever is in contact with a first camshaft lobe and a second camshaft lobe at said interval, and comprises” should read –each lever is in contact with a respective first camshaft lobe and a respective second camshaft lobeeach lever comprises–.
In Reference to Claim 8
In lines 19 – 20, the phrase “each lever is in contact with a first camshaft lobe and a second camshaft lobe at said interval, and comprises” should read –each lever is in contact with a respective first camshaft lobe and a respective second camshaft lobeeach lever comprises–.
In Reference to Claim 15
In lines 1 – 4, the phrase “further comprising a plurality of levers, arranged at a pre-determined interval apart from one another, which combine output of the first and the second camshafts lobes so as to drive a plurality of engine valves via corresponding lever protrusions” should read –wherein each lever is configured to combine an output of the respective first camshaft lobe and an output of the respective second camshaft[[s]] lobe[[s]] so as to drive the corresponding engine valve[[s]]
In Reference to Claim 16
In line 16, the phrase “plurality of levers to drive” should read –plurality of levers so as to drive–.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.



This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first control module” (in claims 2, 9, and 17) and “second control module” (in claims 5 and 11).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2009/0126663 to Choi (Choi) in view of US Patent Application Publication No. 2008/0087241 to Taye et al. (Taye) and US Patent Application Publication No. 2016/0061069 to Grosch et al. (Grosch).
In Reference to Claim 1
Choi teaches (see Choi and Fig. 1 below):
A dual camshaft phase control assembly comprising:
A crankshaft (Fig. 1 – reference character 10);
A first camshaft (40);
A second camshaft (60) extending parallel to the first camshaft;

A second phase controller (65) coupled to a second end of the first camshaft and a second end of the second camshaft, the second phase controller configured to advance or retard a phase relationship of the first camshaft with respect to the second camshaft (Choi paragraphs [0036] – [0040]).
Choi does not teach the following which is taught by Taye (see Taye and Figs. 2, 5, and 10 below):
The first phase controller comprising a first differential gear system (Fig. 2 – reference character 200) including a first pair of bevel gears (208) meshed with a first spider gear (206) and a first control gear (204), wherein said first control gear is driven via a first actuator (211); and
The second phase controller comprising a second differential gear system (200) including a second pair of bevel gears (208) meshed with a second spider gear (206) and a second control gear (204), wherein said second control gear is driven via a second actuator (211).
Neither Choi nor Taye teach the following which is taught by Grosch (see Grosch and Figs. 1A and 6 as annotated by the Examiner below):
A plurality of levers (Fig. 6 – reference characters 31 – 34) arranged at a predetermined interval apart from one another, wherein each lever (Fig. 1A – reference character 3) is in contact with a respective first camshaft lobe (2) and a 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Taye to use differential gear systems as the first and second phase controllers within the variable valve timing apparatus of Choi since such a phase controller would work independently of engine oil thereby avoiding issues related to oil temperature, viscosity, and pressure while achieving high phase rate and authority in a compact package as taught by Taye (paragraphs [0034] – [0037]).  It would have been further obvious to have applied the teaching of Grosch to incorporate a plurality of levers each contacting a respective first camshaft lobe and a respective second camshaft lobe, each lever including a lever protrusion which drives a corresponding engine valve within the variable valve timing apparatus of Choi, as modified by Taye, since it provides a single valve lift control device to adjust cylinder valve positions without being coupled to a hydraulic system thereby decreasing a packaging of the valve lift control device as taught by Grosch (paragraph [0105]).

In Reference to Claim 2
Choi does not teach the following which is taught by Taye:
In addition to all the limitations of claim 1 discussed above, wherein:
The first pair of bevel gears is configured to transmit torque from the crankshaft to the first camshaft;

The first actuator is driven by a first control module (222) in communication with an electronic control unit (paragraph [0039]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Taye to use bevel gears as the first spider gear and the first control gear as well as driving the first actuator via a first control module connected to the engine’s ECU within the variable valve timing apparatus of Choi since such a phase controller would work independently of engine oil thereby avoiding issues related to oil temperature, viscosity, and pressure while achieving high phase rate and authority in a compact package as taught by Taye (paragraphs [0034] – [0037]).

In Reference to Claim 3
Choi does not teach the following which is taught by Taye:
In addition to all the limitations of claim 2 discussed above, wherein the first differential gear system (Fig. 10 – reference character 500), the first actuator (509, 570), and the first control module (522) are arranged in series along a rotational axis of the first camshaft (as seen from Fig. 10).



In Reference to Claim 4
Choi does not teach the following which is taught by Taye:
In addition to all the limitations of claim 2 discussed above, wherein the first control module (Fig. 5 – reference character 222) drives the first pair of bevel gears via a first spur gear (225).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Taye to drive first pair of bevel gears via a first spur gear of the first control module within the variable valve timing apparatus of Choi since it would provide an adjustable torque profile and magnitude sufficient to resist camshaft torque oscillations as taught by Taye (paragraph [0041]).


In Reference to Claim 5
Choi does not teach the following which is taught by Taye:
In addition to all the limitations of claim 1 discussed above, wherein:
The second pair of bevel gears is configured to transmit torque from the first camshaft to the second camshaft;
The second spider gear and the second control gear comprise bevel gears configured to mesh with the second pair of bevel gears (as seen from Fig. 2 and Taye paragraph [0038]); and
The second actuator is driven by a second control module (222) in communication with an electronic control unit (paragraph [0039]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Taye to use bevel gears as the second spider gear and the second control gear as well as driving the second actuator via a second control module connected to the engine’s ECU within the variable valve timing apparatus of Choi since such a phase controller would work independently of engine oil thereby avoiding issues related to oil temperature, viscosity, and pressure while achieving high phase rate and authority in a compact package as taught by Taye (paragraphs [0034] – [0037]).


In Reference to Claim 6
Choi does not teach the following which is taught by Taye:
In addition to all the limitations of claim 5 discussed above, wherein the second differential gear system (Fig. 10 – reference character 500), the second actuator (509, 570), and the second control module (522) are arranged in series along a rotational axis of the second camshaft (as seen from Fig. 10).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Taye to dispose the second differential gear system, the second actuator, and the second control module in series along a rotational axis of the second camshaft within the variable valve timing apparatus of Choi since such a phase controller would work independently of engine oil thereby avoiding issues related to oil temperature, viscosity, and pressure while achieving high phase rate and authority in a compact package as taught by Taye (paragraphs [0034] – [0037]).

In Reference to Claim 7
Choi does not teach the following which is taught by Taye:
In addition to all the limitations of claim 5 discussed above, wherein the second control module (Fig. 5 – reference character 222) drives the second pair of bevel gears via a second spur gear (225).



In Reference to Claim 13
Choi teaches:
In addition to all the limitations of claim 1 discussed above, wherein the crankshaft and the first camshaft are coupled via a belt (Fig. 1 – reference character 30).
In Reference to Claim 15
Neither Choi nor Taye teach the following which is taught by Grosch:
In addition to all the limitations of claim 1 discussed above, wherein each lever is configured to combine an output of the respective first camshaft lobe and an output of the respective second camshaft lobe so as to drive the corresponding engine valve (as seen from Fig. 1A and Grosch paragraphs [0029] – [0030]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Grosch to configure each lever to combine an output of the respective first and second camshaft .

Claims 8 – 12 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US Patent No. 5,174,253 to Yamazaki et al. (Yamazaki); Taye; and Grosch.
In Reference to Claim 8
Choi teaches:
A dual camshaft phase control assembly comprising:
A crankshaft (Fig. 1 – reference character 10);
A first camshaft (40);
A second camshaft (60) extending parallel to the first camshaft;
A first phase controller (45) coupled to the crankshaft and a first end of the first camshaft, the first phase controller configured to advance or retard a phase relationship of the first camshaft with respect to the crankshaft; and
A second phase controller (65) coupled to a second end of the first camshaft and a second end of the second camshaft, the second phase controller configured to advance or retard a phase relationship of the first camshaft with respect to the second camshaft (Choi paragraphs [0036] – [0040]).


Wherein the first phase controller comprises a first epicyclical gear system (Fig. 4 – reference character 9) including:
A first sun gear (12) meshing with a first plurality of planet gears (14) so as to transmit torque from the crankshaft to the first camshaft (Yamazaki col. 2; lines 37 – 62); and
A first ring gear (11) configured to encapsulate and mesh with the first plurality of planet gears (col. 3; lines 10 – 18); and
Wherein the second phase controller comprises a second epicyclical gear system (9) including:
A second sun gear (12) meshing with a second plurality of planet gears (14) so as to transmit torque from the first camshaft to the second camshaft (col. 2; lines 37 – 62); and
A second ring gear (11) configured to encapsulate and mesh with the second plurality of planet gears (col. 3; lines 10 – 18).
Neither Choi nor Yamazaki teach the following which is taught by Taye:
A first spur gear (Fig. 5 – reference character 225) configured to drive the first ring gear (209) so as to advance or retard a phase relationship of the first camshaft with respect to the crankshaft, and
A second spur gear (225) configured to drive the second ring gear (209) so as to advance or retard a phase relationship of the second camshaft with respect to the first camshaft.

A plurality of levers (Fig. 6 – reference characters 31 – 34) arranged at a predetermined interval apart from one another, wherein each lever (Fig. 1A – reference character 3) is in contact with a respective first camshaft lobe (2) and a respective second camshaft lobe (1), and each lever comprises a lever protrusion (P) which drives a corresponding engine valve (6).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Yamazaki to use a first epicyclical gear system including a first sun gear and a first plurality of planet gears as the first phase controller and a second epicyclical gear system including a second sun gear and a second plurality of planet gears as the second phase controller within the variable valve timing apparatus of Choi since the phase angle can be amplified by the planetary gear mechanism thereby providing a large displacement angle for the camshaft and improving the degree of design freedom as taught by Yamazaki (col. 6; lines 32 – 58).  It would have been further obvious to have applied the teaching of Taye to drive the first ring gear via a first spur gear and drive the second ring gear via a second spur gear within the variable valve timing apparatus of Choi, as modified by Yamazaki, since it would provide an adjustable torque profile and magnitude sufficient to resist camshaft torque oscillations as taught by Taye (paragraph [0041]).  It would have also been obvious to have applied the teaching of Grosch to incorporate a plurality of levers each contacting a respective first camshaft lobe and a respective second camshaft lobe, each lever including a lever protrusion which drives a 

In Reference to Claim 9
Neither Choi nor Yamazaki teach the following which is taught by Taye:
In addition to all the limitations of claim 8 discussed above, wherein the first spur gear is driven by a first control module (Fig. 5 – reference character 222) in communication with an electronic control unit (paragraph [0039]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Taye to drive the first spur gear via a first control module connected to the engine’s ECU within the variable valve timing apparatus of Choi, as modified by Yamazaki, since such a phase controller would work independently of engine oil thereby avoiding issues related to oil temperature, viscosity, and pressure while achieving high phase rate and authority in a compact package as taught by Taye (paragraphs [0034] – [0037]).


In Reference to Claim 10
Choi does not teach the following which is taught by Yamazaki:
In addition to all the limitations of claim 8 discussed above, wherein the first sun gear (Fig. 4 – reference character 12) shares a common rotational axis with the first camshaft (1) (as seen from Fig. 4).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Yamazaki to position the first sun gear coaxially with the first camshaft within the variable valve timing apparatus of Choi since the phase angle can be amplified by the planetary gear mechanism thereby providing a large displacement angle for the camshaft and improving the degree of design freedom as taught by Yamazaki (col. 6; lines 32 – 58).

In Reference to Claim 11
Neither Choi nor Yamazaki teach the following which is taught by Taye:
In addition to all the limitations of claim 8 discussed above, wherein the second spur gear is driven by a second control module (Fig. 5 – reference character 222) in communication with an electronic control unit (paragraph [0039]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Taye to drive the second spur gear via a second control module connected to the engine’s ECU 

In Reference to Claim 12
Choi does not teach the following which is taught by Yamazaki:
In addition to all the limitations of claim 8 discussed above, wherein the second sun gear (Fig. 4 – reference character 12) shares a common rotational axis with the second camshaft (1) (as seen from Fig. 4).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Yamazaki to position the second sun gear coaxially with the second camshaft within the variable valve timing apparatus of Choi since the phase angle can be amplified by the planetary gear mechanism thereby providing a large displacement angle for the camshaft and improving the degree of design freedom as taught by Yamazaki (col. 6; lines 32 – 58).

In Reference to Claim 16
Choi teaches:
A method comprising:
Coupling a first phase controller (Fig. 1 – reference character 45) to a crankshaft (10) and a first end of a first camshaft (40), the first phase controller 
Coupling a second phase controller (65) to a second end of the first camshaft and a second end of a second camshaft (60), the second phase controller configured to advance or retard a phase relationship of the first camshaft with respect to the second camshaft (Choi paragraphs [0036] – [0040]).
Choi does not teach the following which is taught by Yamazaki:
The first phase controller comprises an epicyclical gear system (Fig. 4 – reference character 9) including:
A sun gear (12) meshing with a plurality of planet gears (14) so as to transmit torque from the crankshaft to the first camshaft (Yamazaki col. 2; lines 37 – 62); and
A ring gear (11) configured to encapsulate and mesh with the plurality of planet gears (col. 3; lines 10 – 18).
Neither Choi nor Yamazaki teach the following which is taught by Taye:
The second phase controller comprises a differential gear system (Fig. 2 – reference character 200) including a pair of bevel gears (208), a spider gear (206), and a control gear (204);
Advancing or retarding a phase relationship of the first camshaft with respect to the crankshaft by driving a spur gear (Fig. 5 – reference character 225) meshed with the ring gear (209); and

Neither Choi, Yamazaki, nor Taye teach the following which is taught by Grosch:
Combining rotational output of first camshaft lobes (Fig. 6 – reference character 2) and second camshaft lobes (11 – 14) via a plurality of levers (31 – 34) so as to drive corresponding engine valves (61 – 64) (Grosch paragraphs [0029] – [0030]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Yamazaki to use an epicyclical gear system including a sun gear and a plurality of planet gears as the first phase controller within the variable valve timing apparatus of Choi since the phase angle can be amplified by the planetary gear mechanism thereby providing a large displacement angle for the camshaft and improving the degree of design freedom as taught by Yamazaki (col. 6; lines 32 – 58).  It would have been further obvious to have applied the teaching of Taye to drive the ring gear via a spur gear within the variable valve timing apparatus of Choi, as modified by Yamazaki, since it would provide an adjustable torque profile and magnitude sufficient to resist camshaft torque oscillations as taught by Taye (paragraph [0041]).  Lastly, it would have been obvious to have applied the teaching of Taye to use a differential gear system as the second phase controller within the variable valve timing apparatus of Choi, as modified by Yamazaki, since such a phase controller would work independently of engine oil thereby avoiding 

In Reference to Claim 17
Neither Choi nor Yamazaki teach the following which is taught by Taye:
In addition to all the limitations of claim 16 discussed above, wherein the spur gear receives instructions from a first control module (222) in communication with an electronic control unit (paragraph [0039]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Taye to drive the spur gear via a first control module in communication with the engine’s ECU within the variable valve timing apparatus of Choi, as modified by Yamazaki, since it would provide an adjustable torque profile and magnitude sufficient to resist camshaft torque oscillations as taught by Taye (paragraph [0041]).

In Reference to Claim 18
Choi does not teach the following which is taught by Yamazaki:
In addition to all the limitations of claim 16 discussed above, wherein the sun gear (Fig. 4 – reference character 12) shares a common rotational axis with the first camshaft (1) (as seen from Fig. 4).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Yamazaki to position the sun gear coaxially with the first camshaft within the variable valve timing apparatus of Choi since the phase angle can be amplified by the planetary gear mechanism thereby providing a large displacement angle for the camshaft and improving the degree of design freedom as taught by Yamazaki (col. 6; lines 32 – 58).

In Reference to Claim 19
Neither Choi nor Yamazaki teach the following which is taught by Taye:
In addition to all the limitations of claim 16 discussed above, wherein the differential gear system (Fig. 10 – reference character 500) and the actuator (509, 570) are arranged in series along a rotational axis of the second camshaft (as seen from Fig. 10).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Taye to dispose the differential gear system and the second actuator in series along a rotational 

In Reference to Claim 20
Neither Choi nor Yamazaki teach the following which is taught by Taye:
In addition to all the limitations of claim 16 discussed above, wherein the pair of bevel gears is driven by a second spur gear (Fig. 5 – reference character 225) in communication with an electronic control unit (paragraph [0039]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Taye to drive the pair of bevel gears via a second spur gear connected to the engine’s ECU within the variable valve timing apparatus of Choi, as modified by Yamazaki, since such a phase controller would work independently of engine oil thereby avoiding issues related to oil temperature, viscosity, and pressure while achieving high phase rate and authority in a compact package as taught by Taye (paragraphs [0034] – [0037]).


    PNG
    media_image1.png
    632
    487
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    519
    363
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    321
    158
    media_image3.png
    Greyscale
				
    PNG
    media_image4.png
    368
    197
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    398
    353
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    413
    268
    media_image6.png
    Greyscale

ANNOTATED BY EXAMINER

    PNG
    media_image7.png
    515
    494
    media_image7.png
    Greyscale

ANNOTATED BY EXAMINER

Response to Arguments
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive.
Receipt is acknowledged of applicant’s corrections to the typographical errors found during initial examination.  Applicant’s amendment, however, raises new claim objections as detailed above.
Applicant’s amendment clarified the indefiniteness that served as grounds for the rejection of claims under 35 U.S.C. 112(b) and is hereby withdrawn.

Applicant argues with respect to amended independent claims 1, 8, and 16 that the differential gear assembly of Taye and the epicyclical gear assembly of Yamazaki are not designed to operate in the dual-camshaft assembly of Choi as there is no teaching in any of the references to do so.  It is the Office’s position, however, that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, the secondary references are combined with Choi to show the different types of phase controllers are well known in the art, and a clear motivation to combine has been articulated in each case.
Applicant further argues that the prior art of Grosch does not teach levers that directly drive a corresponding engine valve since Grosch uses an intervening second lever (i.e. rocker arm) to actuate the engine valve.  It is the Office’s position, however, that the feature upon which applicant relies (i.e., an actuation lever in direct contact with the engine valve) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the levers are merely required to drive a corresponding engine valve via a lever protrusion which the prior art of Grosch clearly teaches (see rejection of independent claims above as well as Grosch paragraph [0030]: “The poppet valve 6 is in operative connection with the activation lever 3”).  Hence, the presence of the intervening rocker arm is immaterial to the functionality of the claimed invention and can also be interpreted as being a component of the engine valve assembly.
Thus, the new rejections of claims under 35 U.S.C. 103, necessitated by applicant’s amendment, stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746